Name: Commission Regulation (EEC) No 431/81 of 19 February 1981 amending Regulation (EEC) No 3429/80 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 81 Official Journal of the European Communities No L 47/27 COMMISSION REGULATION (EEC) No 431/81 of 19 February 1981 amending Regulation (EEC) No 3429/80 adopting protective measures applicable to imports of preserved mushrooms submitted to the competent authority of the Member State in which the application was lodged . In the case of Greece, however, applications shall be accepted for up to 40 % of the quantities imported into that Member State during the first eight months of 1980 from each supplier country. Proof of imports into Greece during the above ­ mentioned period shall be given by production of the customs documents admitting to free circula ­ tion . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 3429/80 (3) adopted protective measures applicable to imports of preserved mushrooms ; Whereas that Regulation specifies that traditional trade flows with supplier non-member countries are to be taken account of when the quantities on which the additional amount is not to be levied are fixed ; Whereas these traditional trade flows were worked out from the quantities for which import licences were issued during the first 11 months of 1980 ; Whereas this method should be adjusted to take account of the special position of Greece, 2 . The total quantity resulting from the applica ­ tion of paragraph 1 shall correspond to :  People's Republic of China : 6 177 tonnes,  Korea : 1 022 tonnes,  Taiwan : 306 tonnes,  Hong Kong : 54 tonnes,  Spain : 384 tonnes,  others (except countries mentioned in Article 4) : 21 tonnes . 3 . Licence applications made by persons : HAS ADOPTED THIS REGULATION who did not obtain licences for the products in question during the first 11 months of 1980, or in the case of Greece who did not import any of the products during the first eight months of 1980 ,Article 1 Article 2 of Regulation (EEC) No 3429/80 is hereby replaced by the following : ''Article 2 shall in aggregate be accepted in each Member State up to a limit of 5 % of the total quantity for which import licences may be issued in that Member State under paragraph 1 . These applications must be lodged by 15 January 1981 at the latest. 1 . Applications for import licences for preserved mushrooms shall be accepted, without prejudice to the provisions of paragraph 3, for up to 26 % of the quantities from each supplier country for which import licences were issued during the first 11 months of 1980 in the Member State in which the licence application is made . Proof as to the licences obtained by each importer during the period referred to above must be In the case of Greece, however, they may be lodged until 6 March 1981 at the latest. Member States shall issue the licences in question on 22 January 1981 . They will allocate the quanti ­ ties specified in the first subparagraph equitably among all the applicants . (') OJ No L 73 , 21 . 3 . 1977, p . 1 . (2) OJ No L 360 , 31 . 12 . 1980 , p . 16 . (3 ) OJ No L 358 , 31 . 12 . 1980 , p . 66 . \ No L 47/28 Official Journal of the European Communities 20 . 2 . 81 Article 2However, in the case of Greece, licences shall be issued on 13 March 1981 . 4. Notwithstanding Article 4 of Regulation (EEC) No 2104/75 (!), licences issued in accor ­ dance with this Article shall be valid until 31 March 1981 .' This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 February 1981 . For the Commission Poul DALSAGER Member of the Commission